       Case 1:16-cv-00465-WJ-LF Document 798 Filed 09/09/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

                                                    )
IN RE: GOLD KING MINE RELEASE IN SAN                ) C.A. No. 1:18-md-02824-WJ
JUAN COUNTY, COLORADO, ON AUGUST 5,                 )
2015                                                )
                                                    )
This Document Relates to:                           )
    No. 16-cv-465-WJ/LF                             )
                                                    )

ORDER GRANTING NEW MEXICO AND MINING DEFENDANTS’ JOINT MOTION
               TO DISMISS CLAIMS WITH PREJUDICE

       The Court, having considered the joint motion, Doc. 1313, filed on August 24, 2021, by

Plaintiffs the State of New Mexico and the New Mexico Environment Department (together, “New

Mexico”), and Defendants Sunnyside Gold Corporation, Kinross Gold Corporation, and Kinross

Gold U.S.A., Inc. (collectively, “Mining Defendants”), and with no responses opposing the joint

motion having been filed, HEREBY ORDERS THE FOLLOWING:

        1.    New Mexico and the Mining Defendants’ Joint Motion to Dismiss Their Claims

Against One Another with Prejudice, Doc. 1313, filed August 24, 2021, is GRANTED.

        2.    All of New Mexico’s claims against the Mining Defendants in this litigation are

DISMISSED WITH PREJUDICE.

        3.    All of the Mining Defendants' claims against New Mexico in this litigation are

DISMISSED WITH PREJUDICE.



                                           ________________________________
                                           WILLIAM P. JOHNSON
                                           CHIEF UNITED STATES DISTRICT JUDGE
